DETAILED ACTION
In application filed on 03/19/2020, Claims 1-14 are pending. Claims 1-14 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-14 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Corrigan, JR. (US20030065291A1) teaches a piston which divides a space inside a cylinder into two parts, and slides inside the cylinder to pressurize or depressurize a medium made of liquid or gas stored in one space of the two parts, comprising:
a soft portion (Fig. 3, ref. 16, referred to as barrier); and
a rigid portion (Fig. 3, ref. 12, Para 0031, referred to as body, made of relatively translucent synthetic resin material, which is relatively resilient) ;soft portion (Fig. 3, ref. 16, referred to as barrier; See Para 0027 for the materials comprising the barrier which are highly flexible),
wherein the soft portion and the rigid portion are connected in series (See arrangement in Fig. 3) in a central axis direction of the cylinder (Fig. 3, ref. 56, referred to as fluid chamber) such that the soft portion is in contact with the medium (Para 0030, barrier 16 prevents the contamination of an injection fluid contained in fluid chamber 56…), and the rigid portion (Fig. 3, ref. 12, Para 0031, referred to as body, made of relatively translucent synthetic resin material, which is relatively resilient)  is not in contact with the medium (See the arrangement of Fig. 3; Fig. 3, ref. 12, body is not in contact with the fluidic chamber)
the soft portion does not cover an outer surface of the rigid portion at least when not in a pressurized state (See Fig. 3),
the rigid portion has an end surface facing the soft portion (See Fig. 3), the end surface including at least an outer peripheral portion (Para 0028, proximate flange) in contact with the soft portion (See Fig. 3 arrangement),
a maximum outer diameter which is the maximum outer diameter of the soft portion is larger than an outer diameter of the rigid portion (See Fig. 3), 
an outer diameter of the rigid portion at a contact portion with the soft portion is approximately the same as an outer diameter of the soft portion at a contact portion with the rigid portion (See Fig. 3), or the outer diameter of the rigid portion at the contact portion with the soft portion is smaller than the outer diameter of the soft portion at the contact portion with the rigid portion (this is optional); and
the maximum outer diameter of the soft portion is larger than the outer diameter of the rigid portion to the extent that the soft portion can be supported by the rigid portion when the soft portion moves toward the medium (See the arrangement of Fig. 3 to -Fig. 4).
However, Corrigan, JR. (US20030065291A1) neither teaches nor fairly suggests:
 a rigid portion having rigidity higher than rigidity of the soft portion;
the soft portion has a hollow on a surface in contact with the medium;
an outer diameter of the rigid portion at a contact portion with the soft portion is approximately the same as an outer diameter of the soft portion at a contact portion with the rigid portion, or the outer diameter of the rigid portion at the contact portion with the soft portion is smaller than the outer diameter of the soft portion at the contact portion with the rigid portion (with this second part being optional), so that an entire outer peripheral portion of the soft portion does not bend toward the rigid portion and the entire outer peripheral portion of the soft portion can be supported by the rigid portion when the soft portion moves toward the medium ( as claimed in Claim 1 and 12).
Therefore Claims 1-14 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 12. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797